MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Feb 28 2019, 9:12 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT, T.L.                              ATTORNEYS FOR APPELLEE
Don R. Hostetler                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
ATTORNEY FOR APPELLANT, J.L.                              Abigail R. Recker
                                                          Deputy Attorney General
Danielle L. Gregory
                                                          Indianapolis, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Matter of:                                      February 28, 2019
J.L. and Jo.L.,                                           Court of Appeals Case No.
Children in Need of Services;                             18A-JC-1843
T.L. (Father) and J.L. (Mother),                          Appeal from the Marion Superior
                                                          Court
Appellants-Respondents,
                                                          The Honorable Marilyn Moores,
        v.                                                Judge
                                                          Trial Court Cause Nos.
The Indiana Department of                                 49D09-1711-JC-3663
                                                          49D09-1711-JC-3664
Child Services,
Appellee-Plaintiff

and




Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019              Page 1 of 9
      Child Advocates, Inc.
      Appellee-Guardian ad Litem




      Pyle, Judge.


                                        Statement of the Case
[1]   J.L. (“Mother”) and T.L. (“Father”) each appeal the trial court’s order

      adjudicating J.L. and Jo.L. to be Children in Need of Services (“CHINS”).

      Both parents argue that there is insufficient evidence to support the

      adjudication. Concluding that the Indiana Department of Child Services

      (“DCS”) presented sufficient evidence to support the CHINS adjudication, we

      affirm the trial court.


[2]   We affirm.


                                                      Issue
              Whether there is sufficient evidence to support the CHINS
              adjudication.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 2 of 9
                                                      Facts
[1]   The evidence most favorable to the CHINS adjudication reveals that Mother

      and Father are the parents of two daughters, J.L., who was born in April 2008,

      and Jo.L., who was born in September 2013. In December 2014, Father

      dragged Mother down the stairs, choked her, and repeatedly pushed her against

      the floor and the wall. In April 2015, Mother admitted that her daughters were

      CHINS because the family needed assistance in providing the children with a

      home free from domestic violence, and Father waived his right to a factfinding

      hearing. Thereafter, the trial court adjudicated both children to be CHINS.

      Mother completed domestic violence services and home-based therapy.

      Although Father completed no services, the “case was closed successfully in

      January of 2016.” (Tr. at 110). At the time, Guardian Ad Litem Jill English-

      Cheatham was concerned that Father had not addressed the initial reason for

      the children’s removal.


[2]   In October 2017, Indianapolis Metropolitan Police Department officers were

      dispatched to Mother and Father’s residence for a disturbance that involved

      Mother, Father, Mother’s parents, (“Maternal Grandmother” and “Maternal

      Grandfather”), and Mother’s brother (“Uncle”). Specifically, Mother had

      telephoned Maternal Grandmother, who had heard Mother and Father arguing

      before the phone went dead. Maternal Grandmother, Maternal Grandfather,

      and Uncle drove to Mother’s home to check on her and the children. When

      they arrived at Mother’s home, Mother’s family heard Mother yelling, “get off

      of me.” (Tr. 72). When the family went to the front door, Father opened it,

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 3 of 9
      told the family that they were not welcome there, and grabbed Maternal

      Grandmother’s arm. J.L., who was standing behind Father, told him to let go

      of her grandmother’s arm.


[3]   Maternal Grandmother entered the home and was attempting to calm down

      J.L, when Mother came downstairs. Mother appeared dazed and her lips were

      discolored. Maternal Grandfather called the police, and Maternal

      Grandmother suggested removing the children from the house. Father

      responded that no one was taking his children and held his hand on J.L. to

      prevent her from leaving. Uncle placed himself between Father and J.L. so that

      she could leave the house, and Father swung his arm at Uncle.


[4]   When police officers arrived at the scene, Mother told one of the officers that

      Father had placed her in a bear hug, held her down, and squeezed her. J.L. and

      Jo.L. had witnessed the incident and were crying. Mother was also crying and

      told the patrolman that she was did not want Father to go to jail because she

      did not want DCS to remove her children.


[5]   The children were removed from the home, and Father was charged with three

      counts of Level 6 felony domestic battery.1 DCS filed a petition alleging that

      J.L. and Jo.L. were CHINS because Mother and Father had failed to provide

      their daughters with a “safe, stable, and appropriate living environment free

      from domestic violence.” (Mother’s App. at 42). The petition further alleged




      1
          The State subsequently dismissed the three charges.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 4 of 9
      that Mother and Father had “an extensive history of domestic violence, and

      they were recently involved in a physical altercation in October 2017 in the

      presence of the children.” (Mother’s App. at 42).


[6]   The trial court held a factfinding hearing on the CHINS petition (“CHINS

      hearing”) in February 2018. The testimony at the hearing revealed that DCS

      Family Case Manager Emma Derheimer had initially been assigned to the case.

      However, shortly thereafter she had asked to be removed from the case because

      she felt that Father was aggressive and intimidating when she attempted to

      speak with him. DCS Family Case Manager Victor Benavides was assigned to

      the case in December 2017. He testified that he had recommended that both

      parents participate in domestic violence services. However, both parents

      refused his recommendation. Father testified that he had refused services

      because he had not touched his wife. According to Father, he was not “going

      to take something for something that [he] didn’t do.” (Tr. at 215). Mother

      denied that Father had ever been physically violent with her.


[7]   Following the factfinding hearing, the trial court issued an order that provides

      in, relevant part, as follows:


              39.      [J.L.] and [Jo.L.] are children in need of services because
                       their parents’ continued domestic violence in their
                       presence seriously endangers both their physical and
                       mental conditions and the children need care and
                       treatment which the children are not receiving and are
                       unlikely to be provided without the coercive intervention
                       of the Court.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 5 of 9
       (App. 158).


[8]    Mother and Father each appeal the trial court’s adjudication that their

       daughters are CHINS.


                                                    Decision
[9]    Both parents argue that there is insufficient evidence to support the CHINS

       adjudication. When determining whether there is sufficient evidence to support

       a CHINS determination, we consider only the evidence most favorable to the

       judgment and the reasonable inferences to be drawn therefrom. In re S.D., 2
N.E.3d 1283, 1287 (Ind. 2014). This Court will not reweigh the evidence or

       reassess the credibility of the witnesses. Id. at 1286.


[10]   Where, as here, a juvenile court’s order contains specific findings of fact and

       conclusions of law, we engage in a two-tiered review. In re A.G., 6 N.E.3d 952,

       957 (Ind. Ct. App. 2014). First, we determine whether the evidence supports

       the findings, and then, we determine whether the findings support the

       judgment. Id. Findings are clearly erroneous when there are no facts or

       inferences in the evidence to support them. Id. A judgment is clearly erroneous

       if the findings do not support the juvenile court’s conclusions or the conclusions

       do not support the resulting judgment. Id.


[11]   We further note that, as a general rule, appellate courts grant latitude and

       deference to trial courts in family law matters. Matter of D.P., 72 N.E.3d 976,

       980 (Ind. Ct. App. 2017). “This deference recognizes a trial court’s unique

       ability to see the witnesses, observe their demeanor, and scrutinize their
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 6 of 9
       testimony, as opposed to this court’s only being able to review a cold transcript

       of the record.” Id.


[12]   As a preliminary matter, we note that neither parent challenges the trial court’s

       findings. As a result, they have waived any argument relating to whether these

       unchallenged findings are clearly erroneous. See McMaster v. McMaster, 681
N.E.2d 744, 747 (Ind. Ct. App. 1997) (explaining that unchallenged trial court

       findings are accepted as true). We now turn to the substantive issue in this

       case.


[13]   A CHINS proceeding is a civil action. In re N.E., 919 N.E.2d 102, 105 (Ind.

       2010). Therefore, DCS must prove by a preponderance of the evidence that the

       child is a CHINS as defined by the juvenile code. Id. INDIANA CODE § 31-34-

       1-1 provides that a child is a CHINS if, before the child becomes eighteen (18)

       years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with the necessary food, clothing, shelter, medical care,
               education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.

[14]   A CHINS adjudication focuses on the child’s condition rather than the parent’s

       culpability. In re N.E., 919 N.E.2d at 105. The purpose of a CHINS

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 7 of 9
       adjudication is to provide proper services for the benefit of the child, not to

       punish the parent. Id. at 106. A CHINS adjudication in no way challenges the

       general competency of parents to continue relationships with their children. Id.

       at 105.


[15]   We further note that it is well-settled that a child’s exposure to domestic

       violence can support a CHINS adjudication. In re D.P., 72 N.E.3d 976, 984

       (Ind. Ct. App. 2017). Additionally, a single incident of domestic violence in a

       child’s presence may support a CHINS finding. Id.


[16]   Here, both parents argue that there is insufficient evidence to support the

       CHINS adjudication. Specifically, they contend that no domestic violence

       occurred. They further contend that even if Father hit Mother, there is no

       evidence that the assault occurred in the children’s presence. However, our

       review of the testimony at the factfinding hearing reveals that Mother and

       Father have a history of domestic violence, and that one instance led to a

       CHINS adjudication in 2015. In addition, the evidence at the hearing also

       reveals that, in October 2017, Father physically assaulted Mother in the

       presence of the children, which resulted in this CHINS adjudication. Parents’

       arguments that no domestic violence occurred is an invitation for us to reweigh

       the evidence and reassess witness credibility. This we cannot and will not do.

       In re S.D., 2 N.E.3d a 1286. There is sufficient evidence to support the CHINS




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019   Page 8 of 9
       determination.2 The decision of the trial court is not clearly erroneous. See In re

       K.D., 962 N.E.2d 1249, 1253 (Ind. 2012).


[17]   Affirmed.


       Najam, J., and Altice, J., concur.




       2
         Father’s reliance on In re S.D., 2 N.E.3d 1283 (Ind. 2014), is also misplaced. There, the Indiana Supreme
       Court concluded that there was insufficient evidence that the final training that Mother needed to complete
       was unlikely to be provided or accepted without the coercive intervention of the court. Id. at 1290. The
       Supreme Court further explained that where that coercion is not necessary, the State may not intrude into a
       family’s life and therefore reversed that trial court’s judgment that S.D. was a CHINS. Id. at 1291. Here,
       however, Mother and Father both refused to participate in domestic violence services. The coercive
       intervention of the court was therefore necessary.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1843 | February 28, 2019                 Page 9 of 9